BEFORE: ARLENE R. LINDSAY                                              DATE: July 29, 2021
UNITED STATES MAGISTRATE JUDGE                                         TIME ON: 10:00 a..m.
                                                                       TIME OFF: 10:45 a.m.

Case No. 19-CR-582 (DRH)                                       Courtroom Deputy: R. Imrie


                           Criminal Cause for Change of Plea Hearing

Defendant: Christine Lazarus
      Present X       Not Present              In Custody              On Bail/Bond X

Attorney: Joel Stein                                           Ret’d      CJA X    F.D.
                                                                                            FILED
AUSA: Alexander Mindlin                                                                     CLERK
                                                                               4:40 pm, Jul 29, 2021
Interpreter: -
                                                                                   U.S. DISTRICT COURT
ESR:                                                                          EASTERN DISTRICT OF NEW YORK
                                                                                   LONG ISLAND OFFICE
 X     Case Called     X      Counsel for all sides present.
     Arraignment Held.
X Defendant Pleads Guilty to: Counts 1 and 2 of the Indictment
     Order Setting Conditions of Release and Bond entered.         Special Conditions Apply.
     Order of Detention entered.
     Temporary Order of Detention entered.
 X Probation Notified.
Next Court appearance scheduled for To be Determined                                               .


NOTES: Ms. Lazarus consented to appear by video for the plea. Ms. Lazarus waived her right to
appear before District Judge Hurley and consented to the Magistrate hearing her plea. The not
guilty plea was withdrawn and a plea of guilty was entered to Counts 1 and 2 of the Indictment.
For the reasons set forth on the record, this Court respectfully reports and recommends that the
plea of guilty be accepted.
